DETAILED ACTION
This is action is in response to the initial filing of Application no. 16/533248 on 08/06/2019.
Claims 24 – 43 are still pending in this application, with claims 24 and 35 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejections, the prior art fails to teach or suggest in reasonable combination the limitations recited in independent claims 24 and 35.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sound localization controller” in claims 35 -43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims  24 – 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No.10,388,120 in view of Garibaldi (US 2014/0028464). Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.

Current Application

24. (New) A method for producing a sound in a medical setting, the sound giving the impression as if it is coming from a particular direction, the method comprising: receiving a notification regarding a status of a patient; and based at least in part on the status of the patient, controlling a plurality of speakers to produce a sound that appears as if the sound is coming from a particular direction, wherein said controlling comprises: determining an origination location, and for each of the plurality of speakers: determining at least one sound parameter based at least in part on the origination location, the at least one sound parameter comprising at least one of a timing, an intensity, or a frequency, and causing the particular speaker to produce a noise associated with the at least one sound parameter, wherein the sound comprises the plurality of noises from the plurality of speakers, and wherein the sound gives the impression as if it is coming from a direction associated with the origination location.

25. (New) The method of Claim 24, wherein the origination location comprises a location of a patient monitor.

26. (New) The method of Claim 25, wherein the patient monitor comprises a physical patient monitor.

27. (New) The method of Claim 24, wherein the origination location corresponds to a location associated with the patient.

28. (New) The method of Claim 27, wherein the origination location comprises a location of at least one of a chest, a head, or a foot of the patient.

29. (New) The method of Claim 24, wherein the origination location comprises a location of at least one of a physiological sensor or a patient room.

30. (New) The method of Claim 24, wherein the sound simulates the placement of an auditory cue in the origination location.

31. (New) The method of Claim 24, wherein the plurality of speakers comprises a first speaker and a second speaker, wherein the noise produced by the first speaker comprises an alarm signal, wherein the noise produced by the second speaker comprises time-delayed copy of the alarm signal produced by the first speaker.

32. (New) The method of Claim 24, wherein the origination location is different from a location of each speaker of the plurality of speakers.

33. (New) The method of Claim 24, wherein the notification comprises a patient signal, wherein the method further comprises determining at least one physiological measurement based at least in part on the patient signal.

34. (New) The method of Claim 24, wherein said determining the at least one sound parameter comprises accessing a data store and selecting, from the data store, a first sound parameter that is associated with the origination location.

35. (New) A system for producing a sound in a medical setting, the sound giving the impression as if it is coming from a particular direction, the system comprising: a sound localization controller in communication with a plurality of speakers and configured to: receive a notification regarding a status of a patient; and based at least in part on the status of the patient, control the plurality of speakers to produce a sound that gives the impression as if it is coming from a direction associated with an origination location, wherein to control the plurality of speakers the sound localization controller is configured to: 

36. (New) The system of Claim 35, wherein the origination location comprises a location of a patient monitor.

37. (New) The system of Claim 35, wherein the patient monitor comprises a physical patient monitor.

38. (New) The system of Claim 35, wherein the origination location comprises a location of at least one of a chest of the patient, a head of the patient, or a foot of the patient.

39. (New) The system of Claim 35, wherein the origination location comprises a location of at least one of a physiological sensor or a patient room.

40. (New) The system of Claim 35, wherein the sound simulates the placement of an auditory cue in the origination location.

41. (New) The system of Claim 35, wherein the plurality of speakers comprises a first speaker and a second speaker, wherein the noise produced by the first speaker comprises an alarm signal, wherein the noise produced by the second speaker comprises time-delayed copy of the alarm signal produced by the first speaker.

42. (New) The system of Claim 35, wherein the notification comprises a patient signal, wherein the sound localization controller is further configured to determine at least one physiological measurement based at least in part on the patient signal.

43. (New) The system of Claim 35, wherein to determine the at least one sound parameter, the sound localization controller is configured to access a data store and select, from the data store, a first sound parameter that is associated with the origination location.


1.  A system for providing localized projection of audible noises, the system comprising: a plurality of speakers configured to output auditory signals;  and a sound localization controller configured to control the plurality of speakers to coordinate the auditory signals to simulate an origination location of a patient indicator, wherein the sound localization controller comprises a processor configured to: receive an indication of an activation of the patient indicator, determine the origination location of the patient indicator based at least in part on the indication of the activation of the patient indicator, based at least in part on the origination location of the patient indicator, identify sound parameters for each of the plurality of 
speakers, wherein the sound parameters comprise at least one of a timing, an intensity, or a frequency of a sound signal, determine a plurality of adjusted 
auditory signals based at least in part on the identified sound parameters, and control the plurality of speakers to output the plurality of adjusted auditory signals. 
 


 
3.  The system of claim 1, wherein the origination location comprises at least one of a physiological sensor, a patient monitoring device, a patient, a 
patient room, or one of the plurality of speakers. 
 
4.  The system of claim 1, wherein the adjusted auditory signals comprises at least one alarm signal and at least one time-delayed alarm signal. 
 
5.  The system of claim 4, wherein plurality of speakers comprises a first speaker and a second speaker, wherein the first speaker is located closer to 
the origination location than the second speaker, and wherein the first speaker outputs the at least one alarm signal and the second speaker outputs the at least one time-delayed alarm signal. 
 
6.  The system of claim 5, wherein the at least one time-delayed alarm signal is a time-delayed copy of the alarm signal. 
 
 7.  The system of claim 5, wherein the at least one time-delayed alarm signal is time-delayed from the alarm signal by two milliseconds. 
 
 8.  The system of claim 1, wherein the plurality of speakers are located in a patient room. 
 
 9.  The system of claim 1, wherein the plurality of speakers are located in a nurses' station. 
 
 10.  A method for providing localized projection of audible noises, the method comprising: receiving an indication of an activation of a patient indicator;  determining an origination location of the patient indicator based at least in part on the indication of the activation of the patient indicator;  based at least in part on the origination location of the patient indicator, identifying sound parameters for each of a plurality of speakers, wherein the sound parameters comprise at least one of a timing, an intensity, or a frequency of a sound signal;  determining a plurality of auditory signals based at least in part on the identified sound parameters;  and controlling the plurality of speakers to output the plurality of auditory signals, wherein the auditory signals of the plurality of speakers produce an 
 
11.  The method of claim 10, wherein the origination location comprises a location on the monitored patient, a location of a patient room of the monitored patient, or a location of one of the plurality of speakers. 
 
12.  The method of claim 10, wherein the origination location comprises a location corresponding to a least one of a chest, a head, or a foot of the monitored patient. 
 
13.  The method of claim 10, wherein the plurality of speakers comprises a first speaker and a second speaker, wherein the audible noise output by the 
first speaker comprises an alarm signal, wherein the audible noise output by the second speaker comprises time-delayed copy of the alarm signal output by 
the first speaker. 
 
14.  A system for providing localized projection of audible noises, the system comprising: a plurality of speakers configured to output auditory signals;  and a sound localization controller configured to control the 
plurality of speakers to coordinate the auditory signals such that the auditory signals of the plurality of speakers produce an audible noise that sounds as if 
it is originating from a direction associated with an origination location, wherein the sound localization controller comprises a processor configured to: 
receive an indication of a physiological parameter of a monitored patient, determine the origination location based at least in part on the indication of the physiological parameter, based at least in part on the origination location, identify for each of the plurality of speakers at least one sound parameter, wherein the at least one sound parameter comprises a timing, an 
intensity, or a frequency associated with the auditory signal of the particular speaker, and control each of the plurality of speakers to output the plurality of auditory signals, wherein each speaker outputs a particular auditory signal having the identified at least one sound parameter that is associated with that particular speaker. 
 
 15.  The system of claim 14, wherein the origination location comprises a location on the monitored patient, a location of a patient room of the monitored patient, or a location of one of the plurality of speakers. 
 
 16.  The system of claim 14, wherein the plurality of speakers comprises a first speaker and a second speaker, wherein the audible noise output by the 

the first speaker. 
 
17.  A method for providing localized projection of audible noises, the method comprising: receiving an indication of a physiological parameter of a 
monitored patient;  determining an origination location based at least in part on the indication of the physiological parameter;  based at least in part on 
the origination location, identifying for each of a plurality of speakers at least one sound parameter, wherein the at least one sound parameter comprises a 
timing, an intensity, or a frequency associated with the auditory signal of the particular speaker;  and controlling each of the plurality of speakers to 
output the plurality of auditory signals, wherein each speaker outputs a particular auditory signal having the identified at least one sound parameter that is associated with that particular speaker, wherein the auditory signals of the plurality of speakers produce an audible noise that sounds as if it is originating from a direction associated with the origination location. 
 
18.  The method of claim 17, wherein the origination location comprises a location on the monitored patient, a location of a patient room of the monitored patient, or a location of one of the plurality of speakers. 
 
 19.  The method of claim 17, wherein the plurality of speakers comprises a first speaker and a second speaker, wherein the audible noise output by the 
first speaker comprises an alarm signal, wherein the audible noise output by the second speaker comprises time-delayed copy of the alarm signal output by 
the first speaker. 
 
 20.  The method of claim 17, wherein said identifying comprises accessing a database and selecting the at least one sound parameter that is associated with 
the origination location in the database.


	 As shown above, a combination of the limitations recited in claims 1 – 20 of US 10,388,120 recite the limitations of claims 24 -43 of the current application except “receiving notification regarding a status of a patient, wherein the notification comprises a patient signal.”
	However, Garibaldi discloses a method for providing predictive notification of  adverse patient events (Abstract), wherein a notification regarding a status of a patient (notification 2  and O2 level, Fig.4B, 466 and Fig.4C, 482; [0049 – 0051]) is transmitted based on the activation of a patient indicator (the local server determines based on a comparison of the collected medical device data with real-time patient data for a patient from a medical device a likelihood of a potential adverse medical event, wherein a definitive determination of a likelihood of a potential adverse medical event for a patient is activation of a patient indicator, [0022] [0023] [0025] [0029 - 0033]  [0036 – 0041]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the teachings of the limitations recited in claims 1-20 of US 10,388,120 with Garibaldi’s teachings so that activating a patient indicator further comprises transmitting and receiving a notification regarding a status of patient, wherein the notification comprises a patient signal for the purpose of improving medical care provided to a patient by timely notifying health care providers of potential medical emergencies involving the patient (Garibaldi, [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657